         Case 1:16-cv-01335-DAD-JLT Document 66 Filed 01/06/21 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA


 CHARLES B. JONES,                                Case No. 1:16-cv-01335-DAD-JLT (PC)

                        Plaintiff,                ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM FOR
 v.                                               TELEPHONIC APPEARANCE OF
                                                  CHARLES JONES, CDCR NO. AH8091

 R. SPEIDELL, et al.,                             DATE: FEBRUARY 1, 2021
                                                  TIME: 1:30 P.M.
                        Defendants.

        Charles B. Jones, CDCR No. AH8091, a necessary participant in a trial confirmation hearing on
FEBRUARY 1, 2021, is confined at California State Prison, Corcoran, in the custody of the warden. To
secure the inmate’s attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue
commanding the custodian of the prison to produce the inmate before District Judge Dale A. Drozd,
U.S. District Court, Eastern District of California, by telephonic conference on FEBRUARY 1, 2021, at
1:30 P.M.

                              ACCORDINGLY, THE COURT ORDERS:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding
the warden to produce the inmate named above, by telephonic conference, to participate in court
proceedings before District Judge Dale A. Drozd on the date and time above, until completion of the
proceedings or as ordered by the court. Conference call information will be provided to defendants’
counsel.

       2. The custodian is ordered to notify the court of any change in custody of this inmate and to
provide the new custodian with a copy of this writ.

                        WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of California State Prison, Corcoran

        WE COMMAND you to produce the inmate named above, by telephonic conference, to testify
before Judge Drozd in court proceedings on the date and time above, until completion of the
proceedings or as ordered by the court.

       FURTHER, you are ordered to notify the court of any change in
custody of the inmate and to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

      Dated:   January 5, 2021                           /s/ Jennifer L. Thurston
                                                 UNITED STATES MAGISTRATE JUDGE
